EXHIBIT 10.35

AMENDMENT NUMBER ONE

TO THE

HEALTH NET, INC.

2005 LONG-TERM INCENTIVE PLAN

WHEREAS, Health Net, Inc. (the “Company”) maintains the Health Net, Inc. 2005
Long-Term Incentive Plan (the “Plan”) for the benefit of key salaried employees
and persons expected to become key salaried employees of the Company;

WHEREAS, the Company desires to amend the Plan to clarify that awards made under
the Plan are intended to comply with, or be exempt from, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations and Internal Revenue Service guidance issued thereunder;

WHEREAS, the Board of Directors of the Company (the “Board”) has the power to
amend the Plan pursuant to Section 8.2 thereof; and

WHEREAS, the Compensation Committee of the Board has recommended that the Board
amend the Plan as provided below.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:

 

1. By adding the following Section 8.15:

“8.15 Section 409A Compliance. Awards under the Plan are intended to comply
with, or be exempt from, Section 409A of the Code and all awards shall be
interpreted in accordance with Section 409A and the Treasury Regulations and
other Internal Revenue Service guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
effective date of the Plan. Notwithstanding any provision of the Plan or any
Agreement to the contrary, in the event that the Committee determines that any
award may or does not comply with, or satisfy an exemption from, Section 409A of
the Code, the Company may adopt such amendments to the Plan and the affected
award or Agreement (without Participant consent) or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (i) exempt any award from the application of Section 409A of
the Code and/or preserve the intended tax treatment of the benefits provided
with respect to award, or (ii) comply with the requirements of Section 409A of
the Code.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be signed on
this 4th day of December, 2008.

 

HEALTH NET, INC. By:  

/s/ Karin Mayhew

Name:   Karin Mayhew Title:   Senior Vice President, Organization  
Effectiveness